Citation Nr: 0534041	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  02-20 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to December 19, 2000, 
for the assignment of a 100 percent schedular rating for 
post-traumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970.  He is the recipient of the Combat Action Ribbon.

In March 2003, the Board of Veterans' Appeals (Board) denied 
the veteran's claim of entitlement to an effective date prior 
to December 19, 2000, for the assignment of a 100 percent 
schedular rating for his service-connected PTSD.

In January 2004, pursuant to a joint motion of the parties, 
the United States Court of Appeals for Veterans Claims 
(Court) vacated the Board's March 2003 decision for 
readjudication consistent with the motion.

In October 2004, the Board remanded this case for compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA) and 
for adjudication of the issue of entitlement to a total 
rating due to unemployability caused by service-connected 
disabilities (TDIU rating) pursuant to 38 C.F.R. § 4.16 
(2005).  The case now returns to the Board for appellate 
review; however, for the reasons stated below, the Board 
finds that another remand is necessary.  VA will notify the 
veteran if further action is required on his part.  


REMAND

In the joint motion, the parties noted that in April 1995 the 
veteran had presented contentions to the effect that he was 
unemployable as a result of his PTSD.  Such contentions 
effectively raised the issue of entitlement to a TDIU rating; 
however, the Regional Office (RO) had failed to address such 
issue.  Moreover, the parties noted that the Board had not 
addressed the significance of that failure.  As such, the 
parties remanded the issue.

In the October 2004 remand, the Board directed the Appeals 
Management Center (AMC) to advise the veteran of the VCAA 
provisions and adjudicate his claim of entitlement to a TDIU 
rating, to include notifying him of the decision and 
informing him of the actions that he must take in order to 
perfect his appeal with respect to any portion of that 
decision with which he was dissatisfied.  Following such 
actions, the veteran's claim of entitlement to an effective 
date prior to December 19, 2000, for the assignment of a 100 
percent schedular rating for PTSD was to be readjudicated.  
Thereafter, in November 2004, the AMC sent a letter to the 
veteran advising him of VA's duties to notify and assist 
under the VCAA.  Additional treatment records were also 
associated with the claims file.  Then, in October 2005, the 
AMC issued a supplemental statement of the case on the issue 
of entitlement to an effective date prior to December 19, 
2000, for the assignment of a 100 percent schedular rating 
for PTSD.  In such document, it was determined that, since 
the veteran's chronic PTSD symptoms failed to demonstrate 
entitlement to a 100 percent schedular rating or entitlement 
to a TDIU rating prior to treatment records dated on December 
19, 2000, his claim was denied.  However, there is no 
indication that the AMC issued a separate rating decision on 
the issue of whether the veteran was entitled to a TDIU 
rating.  The Court has held "that a remand by this Court or 
the Board confers on the veteran or other claimant, as a 
matter of law, a right to compliance with the remand 
orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Therefore, another remand is necessary in order to comply 
with the Board's orders.

Specifically, while on remand, a rating decision should be 
issued on the veteran's claim for a TDIU rating, which he 
filed in April 1995.  Following the issuance of such 
decision, the veteran should be notified of the decision and 
his appellate rights, to include the time limit on filing a 
notice of disagreement.  If, in fact, the veteran files a 
notice of disagreement, a statement of the case should then 
be issued.  When there has been an initial adjudication of a 
claim and a notice of disagreement as to its denial, the 
claimant is entitled to a statement of the case.  See 
38 C.F.R. § 19.26 (2005).  Thereafter, the veteran should be 
advised as to how to perfect his appeal by filing a timely 
substantive appeal.  Only after the veteran's appeal is 
perfected will the issue come before the Board.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Also, as veteran's claim of entitlement to an effective date 
prior to December 19, 2000, for a 100 percent schedular 
rating for PTSD is inextricably intertwined with his claim 
for a TDIU rating, the latter issue must be addressed prior 
to appellate adjudication of the effective date issue.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, Board 
consideration of the merits of the veteran's claim for an 
effective date prior to December 19, 2000, for a 100 percent 
schedular rating for PTSD is deferred pending the 
adjudication of his TDIU rating claim.   

Accordingly, this case is REMANDED for the following:

1.  A rating decision on the issue of 
entitlement to a TDIU rating, as claimed 
by the veteran in April 1995, should be 
issued.  Following such issuance, the 
veteran should be notified of the 
decision and his appellate rights, to 
include the time limit on filing a notice 
of disagreement.  If, in fact, the 
veteran files a notice of disagreement, a 
statement of the case should then be 
issued.  Thereafter, the veteran should 
be advised as to how to perfect his 
appeal by filing a timely substantive 
appeal.  Only if the veteran's appeal as 
to this issue is perfected within the 
applicable time period, then it should 
come to the Board for appellate review.

2.  After completing the above, the 
veteran's claim of entitlement to an 
effective date prior to December 19, 
2000, for the assignment of a 100 percent 
schedular rating for PTSD should be 
readjudicated, based on the entirety of 
the evidence.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he should be provided with 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


